          Case 1:21-cr-00160-TJK Document 73 Filed 05/18/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-cr-00160-TJK
                                           )
CHRISTOPHER KUEHNE, ET. AL.,               )
                                           )
                       Defendants.         )
__________________________________________)


            CHRISTOPHER KUEHNE’S MOTION TO SEVER DEFENDANT


       Christopher Kuehne moves to sever his case from that of the co-defendants under Rule

14(a) of the Federal Rules of Criminal Procedure. Mr. Kuehne’s trial rights are prejudiced by the

joinder of his case with codefendants who are represented by a counselor who has made highly

inappropriate and prejudicial statements that were disseminated by means of public

communication, which directly impact and prejudice Mr. Kuehne’s right to a fair trial. Therefore,

Mr. Kuehne invokes his right for relief, seeking severance.

       Defendant hereby incorporates the points and authorities presented in the corresponding

Memorandum in Support of Motion to Sever Defendant.



                                             Date: May 18, 2021




                                              PAGE 1 / 2
          Case 1:21-cr-00160-TJK Document 73 Filed 05/18/21 Page 2 of 2




                                             Respectfully submitted,

                                             By Counsel:

                                             /s/

                                             Marina Medvin, Esq.
                                             Counsel for Christopher Kuehne
                                             MEDVIN LAW PLC
                                             916 Prince Street
                                             Alexandria, Virginia 22314
                                             Tel: 888.886.4127
                                             Email: contact@medvinlaw.com




                            CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on May 18, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                             /s/

                                             Marina Medvin, Esq.




                                              PAGE 2 / 2
